DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the hollow microball is a rigid wall" in claim 1, line 7 is a relative term which renders the claim indefinite.  The term "rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, how rigid/hard/brittle/solid of the wall is considered to be rigid?
The term "the hollow microball is a rigid wall" in claim 2, line 7 is a relative term which renders the claim indefinite.  The term "rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, how rigid/hard/brittle/solid of the wall is considered to be rigid?

Claims 3-20 are dependent of claim 1 and are likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 8, 10-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over) Kaushik et al.  (2013/0167404—hereinafter, Kaushik) in view of Labonte et al. (2016/0007674—hereinafter, Labonte).
 Regarding claim 1, Kaushik discloses a sports boot element (fig.1) comprising all or part of a wall designed to form at least part of a lateral and/or frontal and/or rear and/or lower wall of a sports boot, said all or part of the wall having a modulus of flexure of 100 MPa or more (thermoplastic polymer compositions having a flexural modulus of from 200 MPa to about 450 MPa par [0037]; and a certain amounts of single thermoplastic polymer or to a mixture of thermoplastic polymers par [0057]; and one embodiment, two thermoplastic polymer may be combined together that have a different flexural modulus to result in an overall flexural modulus within desired limits par [0058]) and wherein the all or part of the wall comprises a material comprising a thermoplastic polymer (par [0057-0059]) mixed with a single and/or two thermoplastic polymer and/or filler such as glass beads, glass fibers, carbon fibers in a single or double composition (par [0092-0093]).  But does not explicitly disclose the mixture of a hollow microball filler mixed with the thermoplastic polyurethane and wherein the hollow microball filler is a rigid wall of the all or part of a wall of the sports boot.  However, Labonte teaches another similar sports boot article (fig.3, 7) and a part of the sports boot element (78) is made of mixture of engineering thermoplastic polyurethane and thermoplastic microspheres which can be hollow and/or the microspheres ca be glass microspheres, and/ or consolidated microspheres [0058].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified the two 
Regarding claim 2, see the rejection of claim 1 above.  Furthermore, Kaushik and Labonte do not discloses the thermoplastic polyurethane having a modulus of flexure of from 100 MPa and 200MPa.  However, Labonte further discloses that the material of the boot can have rigid factor of about 2 or less and 1.5 or less and having low rigidity factor indicates that the polymer composition is stable over a wide range of lower temperatures (par [0008, 0103]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of modulus of flexure of the footwear article in order to achieve an optimal configuration, since discovering the optimum or workable ranges for the modulus of the composite material involves only routine skill in the art.
Regarding claim 3, Kaushik and Labonte do not disclose wherein the all or part of the wall comprises a proportion of hollow microballs of from 5% to 25% of the weight of the all or part of wall of the sports boot element. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of weight of the hollow microballs in order to achieve an optimal configuration, since discovering the optimum or workable ranges for the weight of the hollow microballs involves only routine skill in the art.
Regarding claim 4, Kaushik and Labone do not disclose the hollow microballs have at least one selected from the group consisting of a mean diameter of from 15 to 25 pm, 
Regarding claims 5, 18, Kaushik and Labonte do not disclose the hollow microballs are resistant to a compression of 1000 bars and 1100 bars. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different compression of the hollow microballs in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 6, Labonte further discloses wherein the hollow microballs are at least one selected from the group consisting of glass microballs, polymer microballs, plastic microballs, and ceramic microballs (par [0057-0058]).
Regarding claims 8 and 19, Kaushik further discloses par [0007-0009] started that thermoplastic polyurethane having different rigid and (par [0006] of Labonte) stated that  the footwear article having material with different softness and different density).  But Kaushik and Labonte do not discloses a density of the filler is less than a density of the thermoplastic polyurethane, and a rigidity of the filler is greater than a rigidity of the thermoplastic polyurethane.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment 
Regarding claim 10, Kaushik and Labonte disclose the sports boot element according to claim 1, wherein the hollow microball filler mixed with the thermoplastic polyurethane is configured to contribute to rigidity in flexure of the sports boot (see the combination of Kaushik and Labonte of claim 1 above).
Regarding claim 11, Kaushik and Labonte disclose the sports boot element according to claim 1, which form at least one selected from the group consisting of: all or part of a boot sole; and at least one sport boot curb (see the combination of Kaushik and Labonte).
Regarding claim 12, Kaushik and Labonte disclose a ski boot (fig.1) comprising at least sports boot element according to claim 1 (see the rejection of claim 1 above).
Regarding claim 13, Kaushik and Labonte discloses the ski boot claim 12, comprising a collar (fig.1 of Kaushik) which is articulated on a lower shell (12), wherein at least one selected from the group consisting of the collar and the lower shell is a boot element according to claim 1 (see the rejection of claim 1 and fig.1 of Kaushik).
Regarding claim 14, it is noted that “process” recites a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Furthermore, Kaushik further discloses a process for production of the sports boot element, comprising: injecting in an injection mould (par [0006-008] of Kaushik) a 
Regarding claim 15, Kaushik and Labonte disclose the microballs is made of thermoplastic and polyurethane (see the combination of par [0058] of Labonte).
Regarding claim 17, Kaushik and Labonte disclose the sports boot element according to claim 1, but does not discloses a proportion of hollow microballs of from 10% to 15% of the weight of the all or part of wall of the sports boot element. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of weight of the hollow microball filler in order to achieve an optimal configuration, since discovering the optimum or workable ranges of for the weight of the hollow microball involves only routine skill in the art.
Regarding claim 20, Kaushik further discloses the sports boot element according to claim 10, which is configured to contribute to form all or part of at least one selected from the group consisting of an outer shell, a lower shell, a collar, and a tongue of the sports boot (fig.1 shown the boot having an upper, a sleeve and tongue and a sole).
Regarding claim 21, Kaushik discloses a sports boot element (fig.1) comprising all or part of a wall designed to form at least part of a lateral and/or frontal and/or rear and/or lower wall of a sports boot (fig.1), wherein the all or part of the wall comprises a material comprising a thermoplastic polymer (par [0057-0059]) mixed with a single and/or two thermoplastic polymer and/or filler such as glass beads, glass fibers, carbon fibers in a single or double composition (par [0092-0093]).  But Kaushik does not explicitly disclose .

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al.  (2013/0167404—hereinafter, Kaushik) in view of Labonte et al. .
Regarding claim 7, Kaushik and Labonte do not discloses wherein the all or part of the wall comprising the thermoplastic polyurethane and the filler of hollow microballs a rigidity greater than, or equal to, the rigidity of an element with the same form constituted only by a polyurethane with a hardness of 45 Shore D.  However, Wieser teaches another sports boot article (fig.1) having an upper (1’) attached to the sole (3) and a sleeve (4). And par [0018-0019] stated that the material of the sleeve is thermoplastic polyurethane with a hardness of from 50 to 70 Shore D and glass fibers or carbon fibers with a hardness from 50 to 70 Shore D and any certain material can be made in order to provide low cost and simple manufacture as well as sufficient stability for the insert part.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide thermoplastic polyurethane and fiber glass with of harness from 50 to 70 Shore D as taught by Wieser to incorporating with composite of Kaushik and Labonte in order to provide low cost and simple manufacture as well as sufficient stability for the footwear article of Kaushik.  (see par [0019] of Wieser).
Regarding claim 9, Kaushik and Labonte discloses the sports boot element according to claim 8, but does not disclose wherein at least one selected from the group consisting of: the thermoplastic polyurethane has a hardness greater than, or equal to, a hardness equal to 45 Shore D.  However, Wieser teaches another sports boot article (fig.1) having an upper (1’) attached to the sole (3) and a sleeve (4). And par [0018-0019] stated that the material of the sleeve is thermoplastic polyurethane with a hardness of .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al.  (2013/0167404—hereinafter, Kaushik) in view of Labonte et al. (2016/0007674—hereinafter, Labonte) as applied to claim 1 above, further in view of Le et al. (2010/0122476—hereinafter, Le).
Regarding claim 16, Kaushik and Labonte disclose the process for production of the sports boot element according to claim 14, (par [0057-0059] of Kaushik discloses the footwear is made by combination of the material of the thermoplastic polyurethane incorporating with glass fibers or carbon-graphite fibers (par [0058] of Labonte).  But does not disclose performing an injection of a second material, different from the a the material, in the same injection mould, according to a principle of co-injection or over-injection.  However, Le teaches a similar footwear article (fig. 1) and par [0044] discloses performing an injection of a second material, different from the first material, in the same injection mold, according to a principle of co-injection or over-injection. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot in view of the new ground of rejection as discussed above.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732